Citation Nr: 0628891	
Decision Date: 09/12/06    Archive Date: 09/20/06	

DOCKET NO.  05-16 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for peptic ulcer disease 
with epigastric hernia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1946 to November 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the VARO 
in St. Louis, Missouri, that confirmed and continued a 10 
percent disability rating for the veteran's peptic ulcer 
disease with epigastric hernia.

In accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2005), this case has been advanced on the Board's docket for 
good cause shown.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The medical evidence of record does not show recurring 
episodes of severe symptoms associated with ulcer disease 2 
or 3 times a year averaging 10 days in duration, or 
continuous moderate manifestations.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for ulcer disease with epigastric hernia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.114, Diagnostic Code 7305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist.

Initially, the Board notes that in November 2000, the 
Veterans Claim Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005)) was signed into law.  To implement the provisions of 
the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligations of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fully 
adjudicate the matter on appeal has been accomplished.

The veteran was provided with the notice required by the VCAA 
by a letter dated in January 2004.  He was informed that it 
was his responsibility to make sure VA received all requested 
records that were not in the possession of a Federal 
department or agency.  He was also told that he was going to 
be scheduled for a medical examination at a VA medical 
facility.  The record shows this was accomplished in February 
2004.  Additional evidence includes reports of VA outpatient 
visits, including one in March 2005.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating for his ulcer disease, the Board finds that 
as an increased rating is being denied, there is no prejudice 
to the veteran in proceeding with the issuance of a final 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence in addition to that identified above, that 
needs to be obtained.  The Board believes that the record 
presents no basis to further develop the record to obtain any 
additional evidence for consideration in connection with the 
claim.  Under these circumstances, the Board finds that the 
veteran is not prejudiced by the Board proceeding at this 
juncture with an appellate decision on the claim for a higher 
rating for ulcer disease.


Legal Criteria.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.

Peptic ulcer disease is rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7305, which provides that a 10 percent rating 
is warranted if the disorder is mild with recurrent symptoms 
once or twice yearly.  A 20 percent rating is warranted if 
the disorder is moderate with recurring episodes of severe 
symptoms 2 or 3 times a year averaging 10 days in duration or 
with continuous moderate manifestations.  The next higher 
rating of 40 percent is warranted if the disability is 
moderately severe; the manifestations are less than those of 
severe ulcer disease but there is impairment of health 
manifested by anemia and weight loss or there are recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four times a year.  38 C.F.R. § 4.114, Codes 7305.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower one will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary of 
VA shall consider all information and lay and medical 
evidence of record in the case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against a 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis.

The Board has reviewed the pertinent evidence in the claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need 
to discuss in detail the evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
analysis below focuses on only the most salient and relevant 
evidence.

With this in mind, the pertinent evidence includes the report 
of a VA February 2004 stomach, duodenum, and peritoneal 
adhesions examination.  The veteran's clinical records were 
reviewed by the examiner.  The veteran indicated that ever 
since service, he had had problems with his stomach and 
duodenum, with nausea, intermittent vomiting, and epigastric 
burning.  He stated he had undergone an esophageal 
gastroduodenoscopy about 10 years previously.  In recent 
years, he had taken various medications, including Zantac.  
He stated that if he took this, there would be improvement, 
but he would still have symptoms.  Emotional stress or 
nervous activities seemed to cause him greater pain.  He also 
complained of some fatigue.  With regard to the rest of his 
gastrointestinal tract, he referred to chronic constipation, 
but no rectal bleeding.  

On current examination he was described as well developed.  
Bowel sounds were normal.  There were scars from previous 
procedures, including an appendectomy.  Light palpation of 
the abdomen caused tenderness in the epigastrium.  Deeper 
palpation caused greater tenderness in the epigastrium.  
There was also tenderness in the right upper quadrant.  The 
left lower quadrant was free of unusual tenderness.  No 
masses were palpable.

A pertinent diagnosis was made of hiatus hernia, surgically 
repaired during service, with a history of chronic peptic 
ulcer disease with persistent upper abdominal symptoms 
through the years.

Additional evidence includes the report of a VA outpatient 
visit a week later in February 2004.  At that time the 
veteran's weight was recorded as 168.6.  Complaints included 
epigastric discomfort.  He stated Zantac was not controlling 
his symptoms.  He was to change to Prilosec.  He also stated 
that constipation was still a problem, but was improving with 
Docusate.

Additional records included part of a VA outpatient visit in 
March 2005.  At that time the veteran's weight was recorded 
as 163.  Review of systems at that time was negative for 
abdominal pain or nausea or vomiting or bowel changes.  On 
observation, the abdomen was soft without masses, 
organomegaly, or tenderness. Bowel sounds were active.  

A review of the record shows that the veteran does not meet 
or approximate the criteria for a rating in excess of 10 
percent for his ulcer disease with epigastric hernia.  The 
veteran is taking several medications, including Docusate and 
Prilosec, but the schedular criteria do not authorize a 
rating in excess of 10 percent based on the need for 
regulation medication.  The manifestations required for the 
next higher rating of 20 percent consist of recurring 
episodes with severe symptoms 2 or 3 times a year averaging 
10 days in duration, or continuous moderate manifestations, 
and these are not shown by the medical evidence of record.  
The veteran's weight was recorded as 168 pounds at the time 
of a February 2004 visit and 163 pounds at the time of a 
March 2005 visit.  However, this loss of 5 pounds is not 
considered significant in view of the other findings at the 
time of the latter examination that included notation of no 
abdominal pain, nausea, vomiting, or bowel changes.  







Accordingly, the Board concludes that a rating higher than 10 
percent is not warranted.


ORDER

A disability rating in excess of 10 percent for ulcer disease 
with epigastric hernia is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


